This cause was certified to the Supreme Court because the decision rendered therein by the Kansas City Court of Appeals is deemed contrary to a previous decision of the St. Louis Court of Appeals rendered in the case of Tittman v. Edwards,27 Mo. App. 492.
It appears from the record that on March 30, 1922, Charles G. Allen, a fireman in the employ of the Chicago, Burlington 
Quincy Railroad Company, died intestate from injuries received the next previous day while engaged in interstate commerce on that road. His wife predeceased him and his three minor children were kept in the home of his sister, Willie Cross, one of respondents herein, the other respondent Frank Cross, being her husband, and there they continued to reside until and after the death of their father. Deceased was a resident of Linn County at the time of his death and owned a small amount of real and personal property situated there. These three children were the sole surviving heirs and distributees of deceased's estate and *Page 678 
all were under fourteen years of age when he died. Appellant was Public Administrator of Linn County, and as such filed the statutory notice that he had taken charge of deceased's estate on April 17, 1922, and on April 26, 1922, he was appointed administrator. Thereafter on the same day respondent Frank Cross, who was afterward appointed guardian of said minor children, though the date of his appointment does not appear in this record, filed his application to be appointed administrator of the estate of deceased. Respondents subsequently filed in said probate court their amended motion to have appellant removed as such administrator. Upon a hearing the probate court revoked the appellant's appointment. The public administrator took his appeal to the circuit court, where, after a trial, a like result was had. On appeal properly lodged, the Kansas City Court of Appeals affirmed the finding and judgment of the circuit court. It further appears that before any of the above parties filed application to administer, the said Frank Cross had agreed with representatives of the Chicago, Burlington  Quincy Railroad Company for the payment of ten thousand dollars, in full settlement of its liability on account of Allen's death, and the said R.C. Mullins had arranged through his attorney to file suit on said claim for thirty-five thousand dollars under the Federal Employers' Liability Act, which suit was filed immediately upon his appointment.
Respondents insist that the probate court had no right to appoint appellant as administrator until thirty days had elapsed from the death of deceased, and the persons entitled to distribution of the estate had been cited to appear and qualify for administration, all as provided in Section 8, Revised Statutes 1919.
Appellant contends that the court had jurisdiction to make the appointment under the proviso of Section 7, Revised Statutes 1919, enacted in 1917, and also under Section 9, Revised Statutes 1919. These sections relied upon by appellant and respondents are as follows:
"Sec. 7. Letters of administration shall be granted: First, to the husband or wife; secondly, to those who are *Page 679 
entitled to distribution of the estate, or one or more of them, as the court or judge or clerk in vacation shall believe will best manage and preserve the estate: Provided, however, if the court, or judge in vacation, should believe no one of such persons entitled to administer is a competent and suitable person, some other person than those above mentioned may be appointed.
"Sec. 8. If no such person apply for letters within thirty days after the death of the deceased, the court or judge or clerk may issue citation to him or them, on motion of any person interested, to appear and qualify for administration, giving at least five days' time for that purpose; and if the person or persons so cited fail to administer within the time appointed, letters may be granted to any person whom the court or judge or clerk in vacation may deem most suitable.
"Sec. 9. Letters testamentary and of administration may at any time be granted to any person deemed suitable, if the person or persons entitled to preference file their renunciation thereof, in writing, with the clerk of the court, or if proof be made that no such persons reside in this State."
The above three sections should be construed together, giving effect to each as far as possible. The proviso attached to Section 7 by its amendment in 1917 simply relieved the court of the necessity, which previously existed, of appointing those who under Section 7 were entitled to preference. The court or judge in vacation is thereby empowered to appoint "some other person" if he believes that no one of the persons to whom this statute gave preference is "a competent and suitable person," but the amendment does not purport to fix the time when such person shall be appointed. Hence, on the face of the amendment Section 8 is in this respect not affected thereby.
In this case it appears that the probate court knew at the time appellant was appointed that there were no persons "entitled to distribution of the estate" except the three minors above mentioned, and under the provisions of Section 6, Revised Statutes 1919, they were *Page 680 
not competent to administer. Appellant in effect says, that under this state of facts it would serve no good purpose for the probate court to refuse to appoint an administrator until thirty days had elapsed after the death of deceased and these minors had been cited "to appear and qualify for administration" as provided by Section 8, and that the law will not require the doing of a useless thing.
However, notwithstanding Section 6, supra, declaring that no person under twenty-one years of age shall be executor or administrator, it does not necessarily follow that minors "entitled to distribution of the estate" are excluded from the operation of Section 8, or that it is the doing of a useless and unnecessary thing to cite them thereunder. An infant was not at common law disqualified for the office of executor. [11 R.C.L. 45.] It sometimes happened that a person named as sole executor, or he to whom the right of administration devolved by statute, was under age at the time of the testator's or the intestate's death, and in such case a peculiar administration was grantable at common law known as durante minore aetate — during the minority of the person entitled to administer. [Woerner's Am. Law of Admin. (3 Ed.) p. 623.] This practice exists in some of our own states, and in Missouri it is recognized by statute as far as executors are concerned. [Sec. 13, R.S. 1919.] The paramount object and purpose of all statutes fixing an order of preference to administer is to secure this right to those having a beneficial interest in the property to be administered. [Cooper v. Cooper, 43 Ind. App. 620.] Generally, a guardian is considered as having a superior interest in the welfare of the person whom he represents and in the economical administration of his estate. For this reason, when a person because of infancy or other disability, is not entitled to exercise the duties of an administrator, but would be otherwise were he competent, it is generally held, even in the absence of a statute to that effect, that his guardian should represent him, and in so doing stands upon the same plane *Page 681 
as the incompetent person would were he competent. [L.R.A. 1915 C, 581.] Respondents have in this case proceeded in their individual capacity and the question of a guardian's right to preference is not raised. The General Assembly has, perhaps wisely, refrained from including either guardians or public administrators among those preferred. But family agreements in the settlement of estates are favorites of the law. [11 R.C.L. 29.] The benefits of Section 8 should and were doubtless intended to extend to minors. Their guardians and near relatives though not preferred by statute may, nevertheless, be fully competent and more suitable than the public administrator or any other person the court may appoint. If an adult distributee is entitled to thirty-five days within which to appear and qualify for administration, why should not the infant who is equally interested have equal protection of the law, so that his guardian can be chosen with deliberation and care and the guardian's fitness to administer be fully and fairly considered along with the qualifications of all others who are entitled to be considered in the same order as he? Death frequently leaves a tangled skein of relationships which requires much time, tact and loving interest to unravel, culminating perhaps in a well ordered plan to administer the estate. Where minors are to be the sole distributees such fruition would not be possible if they should be denied the benefits of Section 8 and the public administrator, the function of whose office is to provide a bonded officer to do what others who have a prior right have failed or refused to do, be given the right of way to press his appointment from the death of deceased. We find no good and sufficient reason for striking down these provisions.
Appellant further contends that his appointment is authorized by Section 9, supra. This statute plainly contemplates the existence of a "person or persons entitled to preference." No such person or persons here existed because those "entitled to distribution of the estate" were not entitled to preference on account of *Page 682 
their minority. The statute has no application under the facts in evidence.
Whether made under Section 7 or Section 9 appellant's appointment as administrator was improvident and the probate court properly revoked same. This was not a revocation for cause under Section 42, Revised Statutes 1919, which must be had on complaint in writing by one interested. It was the correcting of an error committed by the court. The court could do this ex meromotu under its inherent powers. [McCabe v. Lewis, 76 Mo. 296, l.c. 301.] Hence, the question whether respondents were proper claimants in the probate court in the first instance is not material, and a determination of the issues here presented is not in conflict with Tittman v. Edwards, 27 Mo. App. 492, supra.
For the reasons above stated the case is affirmed. All concur;Ragland, P.J., in result.